Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Following amendment to the claims filed 3/31/2022 along with request for consideration under the AFCP claims 1-18 and 20-21 are pending in this application. 

Allowable Subject Matter
Claims 1-18 and 20-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Following amendment on 3/31/2022, applicant amends claims with additional limitations requiring a His-bundle sensing window following detected atrial activity with the window “shorter than a programmed atrial- to-ventricular delay and longer than a patient-specific intrinsic AH interval; and to detect a His-bundle activity from the sensed physiologic signal during th determined His-bundle sensing window. The limitations overcome cited art Kroll (US 20020120318 A1) and Dong (US 20110264158 A1) (both previously cited) which teach similar HIS-bundle monitoring and pacing systems, but are silent or teach against the concept of monitoring the HIS bundle in the specific time frame shorter than a programmed atrial to ventricular delay and longer than a patient specific AH interval, instead these systems teach wherein the sensing window may generally be variable to accommodate for a range of pacing techniques and do not discuss the intrinsic AH (Atrial-Hisian) window. Examiner notes other found prior art Shuros (US 20140172035 A1) and Shuros (US 20140107724 A1) which discussed modeling His bundle pacing by calculating an AH delay and using this calculation in concert with measured atrial polarization to deliver HIS-pacing at a calculated AH delay interval. This system of Shuros therefore makes use of similar timing events for pacing the HIS bundle (the AH delay and an atrium to ventricular calculated timing) but it does not disclose using a programmed atrial to ventricular delay and a patient specific intrinsic AH interval to create a window for assessing if HIS  pacing is needed to correct a patient’s heart rhythm. Based on the above reasoning and claimed differences from prior art the claims 1-18 and 20-21 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA ANDREW SCHUM-HOUCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        6 May 2022